          Case 2:17-cv-04540-WB Document 210-15 Filed 06/14/19 Page 1 of 3
 Hormonal contraception doubles HIV risk, study suggests -- ScienceDaily                                Page 1 of3




 ScienceDailY
 Your source for the latest research news

    Hormonal contraception doubles HIV risk, study suggests
          Date:    October 4, 2011

        Source:     University of Washington - Health Sciences/UW News, Community Relations &
                    Marketing
     Summary:       Researchers have found that women using hormonal contraception -- such as a birth
                   control pill or a shot like Depo-Provera -- are at double the risk of acquiring HIV, and HIV-
                   infected women who use hormonal contraception have twice the risk of transmitting the
                   virus to their HIV-uninfected male partners, according to a new study.


    FULL STORY



   Women using hormonal contraception --such as a birth control pill or a shot like
   Depo-Provera -- are at double the risk of acquiring HIV, and HIV-infected
   women who use hormonal contraception have twice the risk of transmitting the
   virus to their HIV-uninfected male partners, according to a University of
   Washington-led study in Africa of nearly 3,800 couples.

   The study was published in The Lancet Infectious Diseases.

   The research, first presented in July in Rome at the meeting of the International AIDS Society,
    emphasizes the need for couples to use condoms in addition to other forms of contraception in order to
    prevent pregnancy and HIV, said lead study author Renee Heffron, an epidemiology doctoral student
   working with the International Clinical Research Center at UW.

    "Women should be counseled about potentially increased risk of HIV acquisition and transmission with
    hormonal contraception, particularly injectable methods, and about the importance of dual protection
   with condoms to decrease HIV risk," said Heffron.

   Jared Baeten, an associate professor of global health with the International Clinical Research Center,
    said to his knowledge this is the first prospective study to show increased HIV risk to male partners of
    HIV-infected women using hormonal contraception.

    More than 140 million women worldwide use hormonal contraception, including daily oral pills and long-
    acting injectables, like Depo-Provera.

    "The benefits of effective hormonal contraception are unequivocal and must be balanced with the risk
   for HIV infection," said Baeten.




 https://www.sciencedaily.com/releases/20 l l/10/111003195253.htin                                      11/27/2018

                                                                                                           00803825
Exhibit 172                                                                                             JA-0003367
          Case 2:17-cv-04540-WB Document 210-15 Filed 06/14/19 Page 2 of 3
 Hormonal contraception doubles HIV risk, study suggests -- ScienceDaily                              Page 2 of3




   This study was designed to establish whether hormonal contraception increases the risk of women
    acquiring HIV and transmitting the virus to their male partners. The study included 3,790 heterosexual
    HIV serodiscordant couples (i.e. one partner with HIV infection and the other without) who were
    participating in two long-term studies of HIV in couples in seven African countries (Botswana, Kenya,
    Rwanda, South Africa, Tanzania, Uganda, and Zimbabwe).

    Findings showed that using hormonal contraceptives doubled an HIV uninfected woman's chances of
    becoming infected with HIV. The risk was increased for both injectable (mainly depot
    medroxprogeterone acetate: DMPA) and oral contraceptives, although it was not statistically significant
   for oral contraceptives.

   Additionally, women who were HIV-positive at the beginning of the study and using hormonal
    contraception were twice as likely to transmit the virus to their male partner compared to women who
    did not use hormonal contraception.

   This work was funded with support from the Eunice Kennedy Shriver National Institute of Child Health
    and Human Development, the National Institute of Allergy and Infectious Diseases, the UW STD/AIDS
    Research Training Grant Program, and the Bill & Melinda Gates Foundation.

    Story Source:

    Materials provided by University of Washington - Health ScienceslUW News, Community
    Relations & Marketing. Note: Content may be edited for style and length.



   Journal Reference:

    1.   Renee Heffron, Deborah Donnell, Prof Helen Rees, Prof Connie Celum, Nelly Mugo, Edwin Were
         et al. Use of hormonal contraceptives and risk of HIV-1 transmission: a prospective cohort
         study. The Lancet Infectious Diseases, Oct 04, 2011 DOI: 10.1016/S1473-3099(11)70247-X



    Cite This Page:
                                                                            MLA       APA        Chicago


    University of Washington - Health Sciences/UW News, Community Relations & Marketing. "Hormonal
   contraception doubles HIV risk, study suggests." ScienceDaily. ScienceDaily, 4 October 2011.
   <www.sciencedaily.com/releases/2011/10/111003195253.htm>.

    RELATED STORIES



    Fear of Gaining Weight May Influence Contraception Choices
    Nov. 17, 2016 -    Concerns about weight gain may be driving contraception choices, according to
    researchers. Women who are overweight or obese are less likely than normal-weight women to use the
    birth control pill and ... read more

    Oregon's New Birth Control Law Increases Access, but More Still to Be Done




 https://www.sciencedaily.com/releases/20 l l/10/111003195253.htin                                    11/27/2018

                                                                                                        00803826
Exhibit 172                                                                                           JA-0003368
          Case 2:17-cv-04540-WB Document 210-15 Filed 06/14/19 Page 3 of 3
 Hormonal contraception doubles HIV risk, study suggests -- ScienceDaily                             Page 3 of3




   Mar. 28, 2016 - Experts applaud Oregon's new birth control law, which allows women age 18 or older
   to obtain some methods of hormonal contraception directly from pharmacies, without having to visit a ...
   read more

    Sustained Benefit of Early Antiretroviral Therapy
   July 20, 2015 -Antiretroviral therapy for HIV infection provides lasting protection against the sexual
   transmission of the virus from infected men and women to their HIV-uninfected sexual partners,
   investigators ... read more

    Study Supports Link Between Injectable Hormonal Contraceptive and HIV Risk
   Jan. 9, 2015-Women using depot medroxyprogesterone acetate, commonly known as Depo-Provera
   or the birth control shot, have a moderately increased risk of becoming infected with HIV, a large meta-
   analysis of 12 ... read more




 https://www.sciencedaily.com/releases/20 l l/10/111003195253.htm                                    11/27/2018

                                                                                                       00803827
Exhibit 172                                                                                          JA-0003369
